 Case 1:08-cr-00065-RJJ ECF No. 322, PageID.2070 Filed 08/05/21 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                             CASE No. 1:08-cr-65-3
v.
                                                             HON. ROBERT J. JONKER
WILLIE RAYSHAUN RICHARDSON,

            Defendant.
_______________________________/

 OPINION REGARDING DEFENDANT RICHARDSON’S FIRST STEP ACT MOTION

                                       INTRODUCTION

       Defendant Richardson and his co-defendant Walter Boulding were found guilty following

a jury trial of a Section 841(b)(1)(A) crack cocaine offense on October 3, 2008. They were both

found responsible for 650.4 grams of crack cocaine, but the statutory penalties for each were

different. Defendant Boulding had a Section 851 notice on file documenting two prior felony drug

offenses.   This meant that his sentence of imprisonment was mandatory life.             Defendant

Richardson did not have such a notice on file, meaning that his statutory penalty required a

mandatory minimum of ten years imprisonment, below his guideline range of 360 months to life.

On April 27, 2009, this Court sentenced Defendant Richardson to 360 months imprisonment, the

bottom end of the guideline range.

       The matter before the Court is on Defendant Richardson’s pro se motion for modification

or reduction in sentence under Section 404 of the First Step Act, which provides for the retroactive

application of certain sentencing reforms contained in the 2010 Fair Sentencing Act. (ECF No.
    Case 1:08-cr-00065-RJJ ECF No. 322, PageID.2071 Filed 08/05/21 Page 2 of 13




303). The Court appointed counsel to assist Defendant in his motion (ECF No. 302) and counsel

has filed a supplemental motion requesting the same relief. (ECF No. 312).

        Following the Sixth Circuit Court of Appeals’ decision in United States v. Boulding, 960

F.3d 774 (6th Cir. 2020), the parties now agree that Defendant Richardson is eligible for a reduced

sentence under Section 404. The parties also agreed as much with respect to Defendant Boulding,

and the Court recently reduced Defendant Boulding’s sentence to 324 months imprisonment.

United States v. Boulding, No. 1:08-cr-65-1 (W.D. Mich. Sept. 25, 2020) (ECF No. 314).1 The

parties also agree that the new guideline range for Defendant Richardson is 324 to 405 months

imprisonment (LO 36, CHC VI). The defense asks for a further reduction, however, to account

for the remaining powder / crack cocaine disparity that followed after the enactment of the Fair

Sentencing Act, and based on all other applicable sentencing considerations.

         The Court agrees with the parties that Defendant Richardson is eligible for relief under

Section 404 of the First Step Act and—after weighing the Section 3553(a) factors as well as taking

into account Defendant’s conduct while in custody—exercises its discretion to reduce Defendant’s

sentence to 240 months imprisonment as provided in this Opinion and corresponding Order.

                     FACTUAL AND PROCEDURAL BACKGROUND

        1. Offense Conduct

        A superseding indictment charged Defendant Richardson with conspiracy to distribute and

possess with intent to distribute 50 grams or more of a mixture or substance containing a detectable

amount of cocaine base (crack cocaine), a Schedule II controlled substance under 21 U.S.C. § 846,

841(a), and 841(b)(1)(A)(iii) (2008). (ECF No. 42). A four-day trial ensued where Defendant




1
 The Sixth Circuit affirmed this decision on July 12, 2021, in its Case No. 20-1965. The Court’s
mandate issued August 3, 2021.
                                                 2
 Case 1:08-cr-00065-RJJ ECF No. 322, PageID.2072 Filed 08/05/21 Page 3 of 13




elected to testify. Among other things, Defendant described traveling to Detroit with his co-

defendant and procuring heroin and cocaine for resale. He described traveling to his girlfriend’s

trailer with his co-defendant and allowing him into the trailer to cook cocaine into crack in

Defendant’s presence. (ECF No. 140). Defendant testified that he sold heroin primarily and sold

crack occasionally. (Id.). The jury unanimously found Defendant guilty of the crime with which

he was charged. (ECF No. 122).

       2.      PSR & Sentencing

       Following the jury’s verdict, the Court ordered a presentence report in advance of

sentencing. The Final Presentence Report prepared by the probation officer found that Defendant

Richardson was responsible for 650.4 grams of cocaine base. (PSR ¶ 89). The quantity and type

of narcotics called for an initial base offense level of 34 under the guidelines. (Id.).

       The PSR then adjusted Defendant’s offense level. Two points were added under Section

2D1.1(b)(1) for possession of a firearm (PSR ¶ 90). Four additional points were added under

Section 3B1.1(a) for Defendant’s role as an organizer in the offense. (PSR ¶ 92). And another

two points were added under Section 3C1.1 for obstruction of justice. (PSR ¶ 93). Based on these

adjustments, the PSR calculated Defendant’s Total Offense Level at 42. (PSR ¶ 150).

       The officer then scored Defendant Richardson’s criminal history at 16 points resulting in

the highest possible criminal history category of VI. Defendant’s guideline range based on a total

offense level of 42 and criminal history category of VI was 360 months to life on the chart. (PSR

¶ 184). This was within the statutory penalty range of ten years to life.                  21 U.S.C.

§ 841(b)(1)(A)(iii).

       Defendant Richardson then objected to several portions of the PSR. He objected to the

PSR’s characterization of his involvement in the offense; the quantity of crack cocaine he was



                                                  3
 Case 1:08-cr-00065-RJJ ECF No. 322, PageID.2073 Filed 08/05/21 Page 4 of 13




responsible for; his two-level enhancement for possession of a firearm; his four-level role

enhancement; and his two-level enhancement for obstruction of justice. At sentencing the Court

overruled all objections except Defendant’s objection regarding obstruction of justice. Defendant

Richardson’s guideline range was the same, however: 360 months to life. (LO 40, CHC VI).      The

Court proceeded to sentence Defendant Richardson to the bottom end of that guideline range at

360 months imprisonment, followed by five years of supervised release. The Court found this a

sufficient but not greater than necessary sentencing after weighing the Section 3553 factors.

Judgment entered on April 27, 2009 (ECF No. 164). The Sixth Circuit Court of Appeals

subsequently affirmed Defendant’s conviction and sentence. United States v. Richardson, Case

No. 09-1578 (6th Cir. Feb. 22, 2011).

       3.      Post Sentencing Matters

       Thereafter Defendant Richardson filed a motion to vacate, set aside, or correct sentence

under 28 U.S.C. § 2255. Richardson v. United States, No. 1:12-cv-112 (W.D. Mich. filed Feb. 6,

2012). In his motion, Defendant challenged several aspects of both his conviction and his sentence

including the determination of his drug quantity, the sufficiency of the evidence against him, and

his attorney’s performance. In a decision dated April 19, 2013, this Court rejected all of

Defendant’s arguments and denied Defendant’s motion as well as his request for a certificate of

appealability. Richardson v. United States, No. 1:12-cv-112, ECF No. 3 (W.D. Mich. Apr. 19,

2013). The Sixth Circuit Court of Appeals also denied Defendant a certificate of appealability.

Richardson v. United States, No. 14-1988 (6th Cir. Dec. 11, 2014).

       Defendant Richardson returned to his criminal case on November 10, 2014, seeking a

modification of sentence under 18 U.S.C. § 3582(c)(2), based on Guideline Amendment 782.

(ECF No. 265). A Sentence Modification Report (“SMR”) applied the November 1, 2015 edition



                                                4
 Case 1:08-cr-00065-RJJ ECF No. 322, PageID.2074 Filed 08/05/21 Page 5 of 13




of the Guidelines Manual and determined Defendant’s Total Offense Level had fallen to Level 36.

(ECF No. 270). With an offense level of 36 and a Criminal History Category of VI, the SMR

calculated Defendant’s guideline range at 324 to 405 months imprisonment. (Id.). In an Order

dated March 28, 2016, the Court acknowledged that Defendant Richardson qualified for

consideration of a reduced sentence under the amendment. The Court exercised its discretion at

that time, however, not to award a reduced sentence. The Court referenced the original reasons

the Court denied the defense motion for variance at sentencing, as well as the multiple disciplinary

infractions Defendant incurred while in custody. (ECF No. 277). The Sixth Circuit Court of

Appeals affirmed. United States v. Richardson, No. 16-1508 (6th Cir. Sept. 12, 2016).

       4.      The Fair Sentencing Act of 2010

       Shortly after Defendant Richardson was sentenced, Congress passed the Fair Sentencing

Act of 2010, Pub L. No. 111-220, 124 Stat. 2372 (2010). The Fair Sentencing Act reduced the

sentencing disparity between crack and powder cocaine offenses by increasing the amount of crack

cocaine needed to trigger the mandatory minimums established in the Anti-Drug Abuse Act of

1986. United States v. Blewett, 746 F.3d 647, 649 (6th Cir. 2013) (en banc); see also Dorsey v.

United States, 567 U.S. 260, 263-64 (2012). More specifically, the Fair Sentencing Act increased

the threshold quantity in 21 U.S.C. § 851(b)(1)(A)(iii) from 50 grams or more of crack cocaine, to

280 grams or more. Fair Sentencing Act at § 2(a)(1). The Fair Sentencing Act also increased the

threshold quantity in 21 U.S.C. § 841(b)(1)(B)(iii) from 5 grams or more of crack cocaine, to 28

grams or more. Fair Sentencing Act at § 2(a)(2). Under the Fair Sentencing Act, therefore, to

trigger the ten years to life sentencing range of Section 841(b)(1)(A)(iii), the offense would have

to involve more than 280 grams of crack cocaine.




                                                 5
    Case 1:08-cr-00065-RJJ ECF No. 322, PageID.2075 Filed 08/05/21 Page 6 of 13




        The changes made by the Fair Sentencing Act, however, were not retroactive. Blewett, 746

F.3d at 650.2 Because Defendant Richardson had been convicted and sentenced before the Fair

Sentencing Act’s enactment he was not, at that time, eligible for any relief.

        5.     The First Step Act of 2018

        On December 21, 2018, President Trump signed the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194 (the “First Step Act”) into law. The First Step Act “modified prior

sentencing law and expanded vocational training, early-release programs, and other programming

designed to reduce recidivism.” United States v. Simmons, 375 F. Supp. 3d 379, 385 (E.D.N.Y.

2019). In Section 404 of the First Step Act, Congress made the Fair Sentencing Act’s statutory

changes for crack cocaine offenses retroactive to defendants who were sentenced before August 3,

2010:

               SEC. 404. APPLICATION OF FAIR SENTENCING ACT.

               (a) DEFINITION OF COVERED OFFENSE.—In this section, the
                   term “covered offense” means a violation of a Federal criminal
                   statute, the statutory penalties for which were modified by
                   section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law
                   111–220; 124 Stat. 2372), that was committed before August 3,
                   2010.

               (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that
                   imposed a sentence for a covered offense may, on motion of the
                   defendant, the Director of the Bureau of Prisons, the attorney for
                   the Government, or the court, impose a reduced sentence as if
                   sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law
                   111–220; 124 Stat. 2372) were in effect at the time the covered
                   offense was committed.

               (c) LIMITATIONS.—No court shall entertain a motion made under
                   this section to reduce a sentence if the sentence was previously


2
  In Dorsey v. United States, 567 U.S. 260 (2012), the Supreme Court determined that the Fair
Sentencing Act applied to any defendant sentenced on or after August 3, 2010, regardless of when
the offense occurred. Because Defendant Richardson was sentenced before August 3, 2010,
Dorsey did not provide him with a pathway to any relief.
                                                 6
 Case 1:08-cr-00065-RJJ ECF No. 322, PageID.2076 Filed 08/05/21 Page 7 of 13




                   imposed or previously reduced in accordance with the
                   amendments made by sections 2 and 3 of the Fair Sentencing
                   Act of 2010 (Public Law 111–220; 124 Stat. 2372) or if a
                   previous motion made under this section to reduce the sentence
                   was, after the date of enactment of this Act, denied after a
                   complete review of the motion on the merits. Nothing in this
                   section shall be construed to require a court to reduce any
                   sentence pursuant to this section.

First Step Act of 2018, Pub. L. No. 115-319, § 404, 132 Stat. 5194 (2018).

       Accordingly, defendants who were convicted before August 3, 2010 of a crack cocaine

offense for which the Fair Sentencing Act reduced their statutory penalties are now eligible for

consideration of a reduced sentence. First Step Act of 2018, Pub. L. No. 115-319, § 404(a), (b),

132 Stat. 5194 (2018).     Whether to reduce the sentence of an eligible defendant is left to the

sentencing court’s discretion. Id. at § 404(c). No reduction is required.

                                           DISCUSSION

       1. Summary of the Court’s Process

       In an earlier Order, this Court set out a two-step process for evaluating First Step Act

motions. See United States v. Boulding, 379 F. Supp. 3d 646 (W.D. Mich. 2019). The first step

is determining eligibility. In Boulding the Court concluded that “eligibility under the language of

the First Step Act turns on a simple, categorical question: namely, whether a defendant’s offense

of conviction was a crack cocaine offense affected by the Fair Sentencing Act.” Id. at 651. As

applied to that case, this determination meant that the quantity of narcotics (whether admitted,

found by a jury, or found by a court) did not factor into the question of eligibility.

       At the second step in the process, a reviewing court evaluates the motion to determine

whether it should exercise its discretion to reduce a defendant’s sentence. This calls for a

determination of the scope of the relief available. Here the Court previously determined, and

reaffirms here, that the First Step Act does not provide for a plenary-resentencing. Id. at 653; see

                                                  7
 Case 1:08-cr-00065-RJJ ECF No. 322, PageID.2077 Filed 08/05/21 Page 8 of 13




also United States v. Alexander, 951 F.3d 706 (6th Cir. 2019); United States v. Davis, No.

07-CR-245S (1), 2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6, 2019) (concluding the First Step

Act does not provide for a plenary resentencing and that the defendant need not be present for a

reduction in sentence); United States v. Jones, No. 2:05-CR-29-FL-1, 2019 WL 2480113, at *2

(E.D.N.C. June 11, 2019) (noting that under 18 U.S.C. § 3582(c) a court may not modify a term

of imprisonment except for a narrow range of situations, including “to the extent otherwise

expressly permitted by statute,” 18 U.S.C. § 3582(c)(1)(B) and holding that “[t]he First Step Act

permits the court to impose a ‘reduced sentence’ and ‘modify’ the term of imprisonment under

§ 3582(c)(1)(B), but it does not ‘expressly permit’ full resentencing.”). But as the Court has also

remarked, “unlike earlier rounds of retroactive crack or other drug sentencing relief, the First Step

Act does not impose any artificial or guideline limits on a reviewing court. These earlier rounds

of retroactive reduction proceeded under 18 U.S.C. § 3582(c)(2) based on Sentencing Commission

guideline reductions and were therefore subject to the limitations built into that section. The First

Step Act is different. The Sentencing Commission has nothing to do with it.” Boulding, 379

F. Supp. 3d at 653. This means the Court considers whether to reduce a sentence by looking at the

factors set out in Section 3553(a), the revised statutory range under the Fair Sentencing Act, any

amendments to the guideline range, and post-sentencing conduct. Jones, 2019 WL 248-113, at *2.

       At this second step, the Court is guided by recent decisions from the Sixth Circuit Court of

Appeals. That court has determined “district courts are empowered to provide process and to

consider resentencing factors as they see fit.” United States v. Boulding, 960 F.3d 774, 783 (6th

Cir. 2020). And while the Court of Appeals has reaffirmed that eligible defendants are not entitled

to a plenary resentencing, the Sixth Circuit has also remarked that a district court’s review of a

motion under Section 404 of the First Step Act “at a minimum—includes an accurate calculation



                                                 8
 Case 1:08-cr-00065-RJJ ECF No. 322, PageID.2078 Filed 08/05/21 Page 9 of 13




of the amended guidelines range at the time of resentencing and thorough renewed consideration

of the [18 U.S.C.] § 3553(a) factors.” Id. at 784. Additionally, a defendant must be afforded an

opportunity to present objections to the calculation of an amended sentence—whether by “written

presentation or an oral argument is a case-specific decision within the scope of the district court’s

discretion.” Id. In a subsequent decision the Sixth Circuit has stated this includes “a meaningful

opportunity for input, including (where appropriate) a chance to submit new facts for the court’s

consideration.” United States v. Barber, 966 F.3d 435, 438 (6th Cir. 2020) (finding no error where

defendant failed to submit evidence of his conduct while in custody to district court reviewing

First Step Act motion). The parties have fully briefed the issues here.

       2. Defendant Richardson is Eligible for a Reduced Sentence

       Under the reasoning of United States v. Boulding, 960 F.3d 774 (6th Cir. 2020), the parties

agree that Defendant Richardson is eligible for consideration of a reduced sentence under the First

Step Act.    Defendant Richardson’s offense was committed before the Fair Sentencing Act’s

enactment on August 3, 2010; he was further convicted under the enhanced penalties found in

Section 841(b)(1)(A)(iii); and those penalties were “modified by section 2 . . . of the Fair

Sentencing Act of 2010[.]” He was, accordingly, convicted of a “covered offense.”               The

categorical limitations in Section 404(c) also do not apply to Defendant Richardson. His sentence

was not “previously imposed or previously reduced in accordance” with the Fair Sentencing Act’s

amendments. And he has not previously moved to reduce his sentence under Section 404 of the

First Step Act. Accordingly, the Court concludes that Defendant is eligible under Section 404(a)

for a reduced sentence under Section 404(b).




                                                 9
Case 1:08-cr-00065-RJJ ECF No. 322, PageID.2079 Filed 08/05/21 Page 10 of 13




       3. Scope of Relief

       In determining whether to exercise its discretion to reduce Defendant Richardson’s

sentence, the Court begins with a guideline range comparison. The table below demonstrates the

differences between the guideline calculation for Count 1 as it existed when Defendant Richardson

was originally sentenced (as determined at sentencing) and the parties’ agreed to guidelines, as

they exist now, taking into account all intervening drug guideline amendments and the retroactive

application of the Fair Sentencing Act.

  Count 1                                 Original Sentence              First Step Act

        Base Offense Level          Level 34                      Level 30


  650.4 grams of Crack Cocaine
   Offense Level Adjustments

  Possession of a Dangerous
  Weapon                    +2 levels (§ 2D1.1(b)(1))             +2 levels (§ 2D1.1(b)(1))

  Role as Organizer                 +4 levels (§ 3B1.1(a))        +4 levels (§ 3B1.1(c))


       Total Offense Level                     Level 40                      Level 36

        Statutory Penalty                  10 years to Life           5 years to 40 years

  Based on charge of 50 grams or      Section 841(b)(1)(A)(iii)     Section 841(b)(1)(B)(iii)
  more of cocaine base                         (2008)                        (2018)
                                        50 grams or more of           28 grams or more of
                                            cocaine base                  cocaine base
         Criminal History                   Category VI                   Category VI

         Guideline Range                  360 months to life          324 to 405 months

       As the above chart demonstrates, Defendant Richardson’s guideline range is reduced from

360 months to life, to 324 to 405 months, the same guideline range as the SMR found earlier on

Defendant’s Guideline Amendment 782 motion. This is because Defendant’s base offense level


                                                10
Case 1:08-cr-00065-RJJ ECF No. 322, PageID.2080 Filed 08/05/21 Page 11 of 13




has been reduced four levels from that originally calculated under intervening guideline

amendments.

       After its review of the record, including Defendant Richardson’s post-sentencing behavior,

the Court elects to exercise its discretion to provide a reduction to 240 months of custody. In

evaluating the extent of the reduction, the Court considers the guideline analysis, the factors set

forth in § 3553(a), the time Defendant Richardson has already served, and the nature of the original

offense conduct. The Court also considers Defendant Richardson’s record in the BOP. The

guideline analysis augers in favor of some reduction; the base offense level under the drug

guidelines, for example, has been reduced.       While the Court found this insufficient for a

discretionary reduction when Defendant made his motion under Guideline Amendment 782, the

Court finds several developments support reduction now.

       First, Defendant Richardson has served a greater portion of his sentence, for one thing, and

even more importantly Defendant’s custodial record in recent years has improved substantially.

In fact, Defendant Richardson has provided a detailed heartfelt and thoughtful assessment of his

situation. (ECF No. 312-1, PageID.1935-2007). He carefully documented his progression through

early problems in the BOP, through what he describes as his “Epiphany and Maturation,” into a

sustained pattern of constructive engagement with available education and training programs,

throughout the last eight years. In the more than five years since the Court denied his Amendment

782 motion, Defendant Richardson has incurred only one comparatively minor infraction. The

BOP has recognized his progress and moved him from a penitentiary (Hazelton) to a medium

security location (Manchester). He presents himself effectively as a much different and better

person than he was at the times of original sentencing and the denial of relief under Guideline




                                                11
Case 1:08-cr-00065-RJJ ECF No. 322, PageID.2081 Filed 08/05/21 Page 12 of 13




Amendment 782. Under Pepper v. United States, 562 U.S. 476 (2011), this Court recognizes

Defendant Richardson’s persuasive presentation of constructive, rehabilitative conduct.

       Second, the Court has also imposed a reduced sentenced on his co-Defendant under the

First Step Act. This is significant because his co-Defendant started out at a mandatory life

sentenced based on his recidivist behavior and was ultimately reduced from life to a term of 324

months. The Court believes it is appropriate to continue to recognize some sentencing distinctions

between the co-defendants based on this history. Third, the record does not reflect that the

co-defendant has made the same kind of rehabilitative strides that Defendant Richardson has made

and documented. It is only fair to reflect this critical difference in the sentencing reductions.

       Defendant Richardson asks the Court to sentence him within the guidelines associated with

powder cocaine, versus the crack cocaine used to determine his guideline range, which would

result in an additional reduction. The Fair Sentencing Act reduced the powder/crack disparity

from 100 to 1, to 18 to 1 for guideline calculations. The sentencing guidelines for 650 grams of

crack cocaine corresponds to a base offense level of 30, U.S.S.G. § 2D1.1(c)(5), while the same

amount of powder cocaine corresponds to a base offense level of 24, U.S.S.G. § 2D1.1(c)(8). The

Court recognizes its discretionary authority to vary from the guideline ratio, but declines to

exercise that authority here. See Kimbrough v. United States, 552 U.S. 85, 91 (2007) (stating that

a court “may consider the disparity between the Guidelines’ treatment of crack and powder cocaine

offenses” in fashioning an appropriate sentence under Section 3553(a)). Congress has had several

occasions to eliminate the powder/crack disparity entirely and has chosen not to do so. The Court

does not have a policy-based disagreement with Congress on that issue. Moreover, this case




                                                 12
Case 1:08-cr-00065-RJJ ECF No. 322, PageID.2082 Filed 08/05/21 Page 13 of 13




involved more than simply crack cocaine, as trial testimony demonstrated.3 Furthermore, as stated

above, Defendant’s overall conduct in this case, the impact on the lives of people he used in the

conspiracy, and his recidivist drug dealing, require a significant custodial term.

         After considering and balancing all the above, the Court determines to reduce Defendant

Richardson’s sentence with respect to Count 1 to 240 months imprisonment. All other terms of

the original sentence remain unchanged.

                                          CONCLUSION

         Defendant Richardson’s motions for modification or reduction of sentence under Section

404 of the First Step Act (ECF Nos. 303 & 312) are granted to the extent detailed in this Opinion,

and his term of imprisonment reduced to a total term of 240 months imprisonment. All other terms

of the original sentence, including the five-year terms of supervised release, remain unchanged.

         A separate Order consistent with this Opinion shall issue.




Dated:      August 5, 2021                    /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




3
  In one memorable snippet of testimony, Defendant Richardson testified that he switched from
dealing mostly crack to mostly heroin because he learned during his earlier BOP confinement that
the guidelines were lower for heroin. (Testimony of Defendant Richardson, ECF No. 140,
PageID.357). Even though crack cocaine was the focus of the charges and the PSR guideline
calculation, the trial testimony from Defendant Richardson plainly demonstrated a multidrug
operation including heroin and powder cocaine, as well as crack. (Id., passim). Other witnesses
corroborated this.
                                                 13
